t c memo united_states tax_court alex b rhodes jr petitioner v commissioner of internal revenue respondent docket no filed date alex b rhodes jr pro_se alvin a ohm for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal income taxes for and years at issue of dollar_figure dollar_figure dollar_figure and dollar_figure as well as additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure and dollar_figure and under sec_6654 of dollar_figure dollar_figure dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner received taxable_income for the years at issue whether petitioner is liable for the additional tax under sec_72 for early distributions from retirement plans whether petitioner is liable for additions to tax under sec_6651 for the years at issue whether petitioner is liable for additions to tax under sec_6654 for the years at issue and whether the court should impose a penalty against petitioner under sec_6673 findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in plano texas when he filed the petition at the time of trial petitioner wa sec_42 years old during the years at issue petitioner was employed with variou sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner did not receive capital_gain income of dollar_figure from the american express certificate co and a taxable_distribution of dollar_figure from the american express trust co in proposed stipulations of fact were deemed established by the court’s order on date companies as a data communication network designer and engineer for each year at issue petitioner gave his employers forms w-4 employee’s withholding allowance certificate certifying he was exempt from federal_income_tax withholding petitioner did not file a federal_income_tax return for using third-party-payor information respondent determined that in petitioner received wage income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure from metro information services ajilon llc texas temp limited_partnership texas temp mbna hallmark information services mbna scb computer technology inc and ccc inc respectively capital_gain income of dollar_figure and dollar_figure from axp blue chip advantage fund axp and american express respectively and a taxable_distribution of dollar_figure from his individual_retirement_account with federal savings bank petitioner failed to make estimated_tax payments other than tax withheld of dollar_figure by federal savings bank respondent determined petitioner was liable for the additional tax of percent on the distribution from federal savings bank pursuant to sec_72 because it was an early distribution from a qualified_retirement_plan on date petitioner filed with the court petitioner’s reply to respondent’s reply to petitioner’s response to order to show cause in which he asserted that he had never provided services for texas temp petitioner did not file a federal_income_tax return for using third-party-payor information respondent determined that in petitioner received wage income of dollar_figure from mbna and capital_gain income of dollar_figure from axp petitioner failed to make estimated_tax payments other than tax of dollar_figure withheld by mbna petitioner did not file a federal_income_tax return for using third-party-payor information respondent determined that in petitioner received wage income of dollar_figure from mbna technology inc mbna technology capital_gain income of dollar_figure from mbna corp and a taxable_distribution of dollar_figure from mbna corp 401k plus savings_plan mbna corp 401k petitioner failed to make estimated_tax payments other than tax withheld by mbna corp 401k of dollar_figure respondent determined petitioner was liable for the additional tax of percent on the distribution from mbna corp 401k pursuant to sec_72 because it was an early distribution from a qualified_retirement_plan respondent received petitioner’s form_1040 u s individual_income_tax_return for return on date the return showed zeros on lines through zero adjusted_gross_income line zeros on line sec_35 through zeros on line sec_53 through zero total_tax federal_income_tax withholding of dollar_figure and a claimed refund of dollar_figure under rule f it was deemed stipulated that petitioner failed to file a federal_income_tax return for petitioner attached to the return a form_w-2 wage and tax statement reporting that petitioner received dollar_figure in wages from mbna technology and had dollar_figure of federal_income_tax withheld a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting that petitioner received dollar_figure from mbna corp 401k and had dollar_figure of federal_income_tax withheld and a letter which stated he had no ‘income’ in a ‘constitutional sense’ as the word ‘income’ is used in sec_61 of the internal_revenue_code and other frivolous tax-protester arguments petitioner failed to make estimated_tax payments for other than the tax withheld of dollar_figure respondent determined petitioner was liable for the additional tax of percent on the distribution from mbna corp 401k pursuant to sec_72 because it was an early distribution from a qualified_retirement_plan on date respondent mailed petitioner a letter indicating respondent would not accept petitioner’s return and requesting him to file a proper return in response by letter dated date petitioner asserted that under the sixteenth_amendment to the u s constitution wages salary and compensation_for services are not taxable_income unless apportioned and other frivolous arguments on date respondent mailed petitioner a letter for each year at issue requesting that petitioner explain his failure_to_file income_tax returns for the years at issue and that he provide respondent with any relevant information petitioner wanted respondent to consider in determining petitioner’s tax_liability in response by letter dated date petitioner again raised frivolous arguments asserting he was not required under the constitution to file a return or pay federal_income_tax on date respondent mailed notices of deficiency to petitioner for the years at issue petitioner timely filed a petition on date in which he raised only frivolous arguments on date petitioner filed a motion for summary_judgment in which he asserted only tax-protester arguments on date this court denied petitioner’s motion and found petitioner failed to even assert let alone demonstrate that no genuine issues exist as to any material fact this court also found in its date order petitioner has previously been a litigant in this court and based on his frivolous arguments the court imposed a penalty on petitioner of dollar_figure under sec_6673 see rhodes v commissioner tcmemo_2003_133 affd 152_fedappx_340 5th cir in the above-docketed case the court has warned petitioner on six occasions of the possibility of imposing a penalty under sec_6673 if he continues to advance frivolous arguments see orders dated date date date date date and date for the seventh time the court warns petitioner that it will impose a penalty of up to dollar_figure under sec_6673 if he continues to advance frivolous arguments at trial the court warned petitioner on numerous occasions that the arguments he was making have been deemed frivolous by the court and it has imposed penalties under sec_6673 against taxpayers who raise such arguments despite the court’s warnings petitioner continued with the frivolous and groundless arguments at trial opinion a petitioner’s federal_income_tax deficiencies throughout this case petitioner presented tax-protester arguments to assert he was not liable for federal_income_tax deficiencies as determined in the notices of deficiency for the years at issue including he is not a taxpayer respondent has no jurisdiction over him his wages did not constitute gross_income and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 761_f2d_1113 5th cir it is clear beyond peradventure that the income_tax on wages is constitutional 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents the court rejects petitioner’s tax-protester arguments as frivolous and without merit sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived sec_1 imposes a tax on individuals for taxable_income received the liability for the payment of the income_tax is on the individual earning the income 281_us_111 respondent determined that in the years at issue petitioner received and failed to report gross_income in the form of wages capital_gains and distributions from qualified_retirement_plans respondent also determined petitioner failed to file federal_income_tax returns for the years at issue and make estimated_tax payments other than the tax withheld generally the taxpayer has the burden of proving the commissioner’s determinations are in error rule a the court_of_appeals for the fifth circuit the circuit in which appeal in this case would lie has held that in unreported income cases the commissioner has no duty to investigate a third-party payment report that is not disputed by the taxpayer 117_f3d_785 5th cir andrews v commissioner tcmemo_1998_316 generally a third-party payment report is not in dispute unless the taxpayer files a form_1040 or other sworn document denying receipt of unreported income parker v commissioner supra pincite spurlock v commissioner tcmemo_2003_248 andrews v commissioner supra petitioner received from third-party payors in wage income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure from metro information services ajilon llc mbna scb computer technology inc and ccc inc respectively capital_gain income of dollar_figure and dollar_figure from axp and american express respectively and a taxable_distribution of dollar_figure from federal savings bank in wage income of dollar_figure from mbna and capital_gain income of dollar_figure from axp in wage income of dollar_figure from mbna technology inc capital_gain income of dollar_figure from mbna corp and a taxable_distribution of dollar_figure from mbna corp 401k and in wage income of dollar_figure from mbna technology and a taxable_distribution of dollar_figure from mbna corp 401k although petitioner disputed receiving dollar_figure from texas temp the court finds that petitioner’s testimony is not credible moreover petitioner failed to cooperate with respondent in the preparation of this case see sec_6201 for the foregoing reasons the court finds petitioner received dollar_figure of wage income from texas temp in respondent also determined that the taxable_distributions petitioner received from the federal savings bank in of dollar_figure and from the mbna corp 401k in and of dollar_figure and dollar_figure respectively were early distributions from qualified_retirement_plans pursuant to sec_72 as a result petitioner was liable for the 10-percent additional tax on the distributions he received from these plans petitioner does not dispute that the distributions were from qualified_retirement_plans pursuant to sec_72 petitioner also does not argue and the record is devoid of any evidence which would indicate that he is qualified for any exception to sec_72 for the foregoing reasons the court finds that petitioner is liable for the 10-percent additional tax on the early distributions from his qualified_retirement_plans in and b additions to tax burdens of production and proof respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax see higbee v commissioner supra pincite- once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determinations are incorrect sec_6651 respondent determined that petitioner is liable for additions to tax under sec_6651 for the years at issue sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect petitioner is deemed to have stipulated that he failed to file federal_income_tax returns for the years at issue the court finds respondent has met his burden of production with regard to the additions to tax under sec_6651 petitioner has presented no evidence indicating his failure_to_file was due to reasonable_cause or that respondent’s determination is otherwise incorrect accordingly the court finds petitioner is liable for additions to tax under sec_6651 for the years at issue sec_6654 respondent determined that petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments for the years at issue a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b and c 127_tc_200 heers v commissioner tcmemo_2007_10 respondent introduced evidence to prove petitioner was required to file federal_income_tax returns for the years at issue petitioner failed to file returns for the years at issue and petitioner failed to make any estimated_tax payments for the years at issue other than the amounts withheld petitioner also failed to file a federal_income_tax return for see rhodes v commissioner tcmemo_2003_133 affd 152_fedappx_340 5th cir thus the court finds that respondent has met his burden of production with regard to the additions to tax under sec_6654 petitioner offered no evidence to refute respondent’s evidence or to establish a defense to respondent’s determination that petitioner is liable for the sec_6654 additions to tax therefore the court finds petitioner is liable for additions to tax under sec_6654 for the years at issue c penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay respondent has not asked the court to impose a penalty under sec_6673 against petitioner however the court may sua sponte impose this penalty 115_tc_576 rewerts v commissioner tcmemo_2004_248 jensen v commissioner tcmemo_2004_120 sec_6654 is inapplicable for because petitioner failed to file his return for in rhodes v commissioner tcmemo_2003_133 the tax_court imposed a penalty of dollar_figure on petitioner pursuant to sec_6673 because petitioner had advanced frivolous arguments before trial in the instant case the court warned petitioner on seven occasions that it would impose a penalty under sec_6673 if he continued to advance frivolous arguments at trial the court also warned petitioner on numerous occasions that if he continued to advance frivolous arguments it would impose a penalty under sec_6673 despite the warnings of the court petitioner continued to assert groundless arguments under the circumstances the court will on its own motion impose a penalty of dollar_figure on petitioner pursuant to sec_6673 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
